ON MOTION FOR REHEARING.
Per Curiam (Brace, C. J., and Barclay, Gantt, Maofarlane, Sherwood, Burgess, and Robinson, JJ.).
—It is claimed, in the motion for rehearing, that the decision rendered is not in harmony with some prior judgments of the court.
The importance of the question involved in the case justifies a short statement of our views as to the effect of the earlier decisions.
In Ewing v. Hoblitzelle (1884), 85 Mo. 64, an act regulating the registration of voters and the conduct of elections, in cities of over one hundred thousand population, was held valid and applicable to the city of St. Louis, although it overrode charter provisions of different import.
*655In the State ex rel. Ziegenhein v. Railroad (1893), 117 Mo. 1 (22 S. W. Rep. 910), provisions of a law (general throughout the state), regulating the mode of assessment of railroads for purposes of taxation, were held paramount to the terms of the charter of St. Louis.
The subject of the statutes construed in those cases authorized the legislature to deal with them in a very-different manner from topics of purely internal municipal government.
“Legislation which is necessary or appropriate to carry into effect a positive command of the organic law, or is required or directly contemplated by its terms, can not justly be held to be either special or local ■ within the true intent and meaning of the constitution. ’’ Kenefich v. St. Louis (1895), 127 Mo. 10 (29 S. W. Rep. 838).
That proposition had been already substantially recognized in State ex rel. v. Hughes (1891), 104 Mo. 459 (16 S. W. Rep. 489), in State ex rel. v. Yancy (1894), 123 Mo. 391 (27 S. W. Rep. 380), and in State ex rel. v. Higgins (1894), 125 Mo. 364 (28 S. W. Rep. 638).
The act construed in the Hoblitzelle case was plainly called for by the constitutional command in regard to the registration of voters in large cities (art. 8, sec. 5).
The act construed in Ziegenhein1 s ease regulated the mode of assessment and collection of revenue necessary for the state.
By the separation of the city and county of St. Louis, the city was placed in a dual relation to the state government. It became invested with certain powers which in other parts of Missouri are exerted by county officers, as well as with the usual municipal powers for internal government.
Under the terms of the constitution the city was required to “collect the state revenue and perform all *656other functions in relation to the state in the same manner as if it were a county.” (Art. 9, sec. 23.)
It is plain that a general statute, regulating the assessment and collection of revenue, if found to be intended to apply to the whole state, should be construed by the courts as so applicable. That was the ruling made with reference to the statute discussed in the Ziegenhein case.
The same rule then maintained, touching the repeal of local laws in St. Louis, had been previously declared in State v. Bennett (1890), 102 Mo. 356 (14 S. W. Rep. 865), in dealing with a statute governing procedure in criminal causes.
As was pointed out in KeneficWs case in the first division, 127 Mo. 1 (29 S. W. Rep. 838), all such topics are within range of the constitutional power of the legislative department.
The protection,- in regard to local affairs, accorded by the constitution to cities organized under the special license given in article 9 of that instrument, does not reach so far as to prevent legislation on the various subjects considered in the eases above mentioned.
In Westport v. Kansas City (1891), 103 Mo. 141 (15 S. W. Rep. 68), the ordinance for extending the limits of the latter city was held invalid, because it had not been submitted to a vote in the city. That was the point in judgment in that case; and that result was in accord with the one reached in the case at bar. The same may be said in respect of the decision State ex rel. v. Field (1889), 99 Mo. 352 (12 S. W. Rep. 802), which held that the freeholders’ charter of Kansas City operated to repeal a prior statute of the state in respect of street opening proceedings, the latter being then held to be a subject which “naturally falls within the domain of municipal government,” to quote the words of Judge Black in that case.
*657Other holding's of the court might be cited, in which statutes, applicable to cities having special constitutional charters, have been sustained because of the topics dealt with in those statutes, for instance:
State ex rel. v. Tolle (1880), 71 Mo. 645, which held that an act regulating the publication of legal advertisements in cities applied to St. Louis.
State ex rel. v. Miller (1890), 100 Mo. 439 (13 S. W. Rep. 677), in which an act, providing for/ the management and government of the public schools in the large cities, was approved.
State ex rel. v. Bell (1893), 119 Mo. 70 (24 S. W. Rep. 765), which sustained an act regulating the mode of collecting revenue from dramshop licenses.
State ex rel. v. Owsley (1894), 122 Mo. 68 (26 S. W. Rep. 659), and State ex rel. v. Slover (1895), 126 Mo. 652 (29 S. W. Rep. 718), both holding that the law regulating the registration of voters applies to Kansas City.
The conclusions announced in all the cases mentioned are consistent with the principles applied in the case at bar, although remarks in some of those cases may be found which go further than the judgments, and may not be entirely reconcilable with this last ruling. The precise point involved in this case was not adjudicated in any of the former judgments.
We consider the conclusion we have announced herein gives effect to the true meaning and purpose of the language of the constitution bearing upon it, and that our judgment does not conflict with any prior adjudication on a similar state of facts.
The earlier decisions, above referred to, should not be held to warrant the exercise of state legislative power over such city charters, so far as relates to the government of subjects of merely local and municipal concern, in view of the plain provisions of the' constitution' discussed in the opinion heretofore delivered in this cause.
*658We think the command in the organic law to the effect that the charter of Kansas City shall be amended by the acts of her own people, “and not otherwise,” was written to be obeyed; and that it forbids the regulation and direction of purely municipal affairs in that city by act of the legislature. We believe that in authorizing Kansas City to frame a charter for its own' government, the people of the state meant exactly what the constitution says, and nothing less.
It is our duty to declare the meaning of the organic law in accordance* with its intent as we understand it. We do not feel at liberty to strike the words, “and not otherwise,” out of their place as a part of the state charter. In the connection in which those words appear (art. 9, sec. 16), we consider them of mandatory force. We hold that they are binding on all departments of the state government.
We, therefore, overrule the motion for rehearing, and adhere to the judgment heretofore announced.